

115 HR 3892 IH: To amend the Internal Revenue Code of 1986 to provide an exception for certain spun-off voluntary employees’ beneficiary associations to the limitation on the exemption from tax on unrelated business taxable income of amounts set aside for qualified benefits.
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3892IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mrs. Walorski (for herself and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an exception for certain spun-off voluntary
			 employees’ beneficiary associations to the limitation on the exemption
			 from tax on unrelated business taxable income of amounts set aside for
			 qualified benefits.
	
		1.Exception from tax on unrelated business taxable income for certain spun-off voluntary employees’
			 beneficiary associations
 (a)In generalSection 512(a)(3)(E) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:
				
 (iv)Certain spun-off voluntary employees’ beneficiary associationsThis subparagraph shall not apply to any voluntary employees’ beneficiary association described in section 501(c)(9) for any taxable year if—
 (I)such organization was originally established before the date of the enactment of this clause by an employer to provide benefits described in section 501(c)(9) for eligible employees and retirees and their dependents and beneficiaries,
 (II)the only benefits provided by such organization are post-retirement medical and life benefits, (III)such employer has (before the beginning of such taxable year) delegated all authority and responsibility with respect to such organization to one or more independent persons who do not have an employment relationship with the members entitled to benefits from such organization,
 (IV)no member entitled to benefits from such organization is entitled to benefits from any other organization described in section 501(c)(9) as a result of employment with such employer, and
 (V)such employer, as of the close of such taxable year, has no obligation to make any contribution to such organization and has not made a contribution to such organization at any time during the 11-taxable-year period ending with such taxable year..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 